DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US Patent No. 3,119,561).
Re: Claim 1, Wilson discloses the claimed invention including a portable medical spray comprising: a body (12) having a room defined therein, a needle (27) located in the room (Figs. 2 and 4), a nozzle (10) formed to a top end of the body and having a passage (54) defined through the nozzle (Fig. 3), the passage communicating with the room and located corresponding to the needle, a holding portion (18) formed to outside of the body, and a canister (14) located in the room and having medicine received therein (Fig. 2, Col. 1, lines 11-12, 48-50, canister of medication), a breakable portion formed to a top end of the canister and located corresponding to the needle (Col. 2, lines 43-49, breakable portion on the top end of canister).
Re: Claim 2, Wilson discloses the claimed invention including the canister contains one-time use volume of the medicine (Col. 2, lines 40-42, canister is discarded after use for replacement).
Re: Claim 5, Wilson discloses the claimed invention including a valve (36) is located in the nozzle, a knob (42) is connected to the nozzle and drives the valve (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US Patent No. 3,119,561) as applied to claim 1 above, and further in view of Anderson et al. (US 2010/0218760 A1).
Re: Claim 3, Wilson discloses the claimed invention including the canister except for specifying the material it’s made out of. However, Anderson discloses a medicinal pressurized canister made of metal (Para. 52, metal).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a metal canister as taught by Anderson, since such a modification is known in the art to be commonly available while also having a greater tolerance for high internal pressures caused by propellants. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US Patent No. 3,119,561) as applied to claim 1 above, and further in view of Niedospial, Jr. et al. (US Patent No. 5,902,298).
Re: Claim 4, Wilson discloses the claimed invention including the breakable portion of the canister except for being made of rubber. However Niedospial discloses a canister of mediciine with a rubber breakable portion (60) (Col. 5, lines 60-67, rubber for breakable portion).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a rubber breakable portion as taught by Niedospial, since Niedospial states in column 5, lines 60-66, that such a modification provides a fluid impervious, resilient, and inert without leachable additives therein in order to prevent any alteration of the product contained in the container.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson, Darling, Weldon, Wu, Duncan, Reinhardt, Stevenson, and Vester are cited discloses the claimed features of pierce-able inner canisters and shut off valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754